  
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 6184 
 
AN ACT 
To amend the Water Resources Development Act of 2000 to extend and modify the program allowing the Secretary of the Army to accept and expend funds contributed by non-Federal public entities to expedite the evaluation of permits, and for other purposes. 
 
 
1.Funding to process permitsSection 214 of the Water Resources Development Act of 2000 (33 U.S.C. 2201 note; 114 Stat. 2594; 117 Stat. 1836; 119 Stat. 2169; 120 Stat. 318; 120 Stat. 3197; 121 Stat. 1067; 123 Stat. 3478) is amended— 
(1)by striking subsection (a) and inserting the following: 
 
(a)In generalThe Secretary, after public notice, may accept and expend funds contributed by a non-Federal public entity to expedite the evaluation of a permit of that entity related to a project or activity for a public purpose under the jurisdiction of the Department of the Army.; 
(2)by redesignating subsection (c) as subsection (e); 
(3)by striking subsection (b) and inserting the following: 
 
(b)Effect on permitting 
(1)In generalIn carrying out this section, the Secretary shall ensure that the use of funds accepted under subsection (a) will not impact impartial decisionmaking with respect to permits, either substantively or procedurally. 
(2)Impartial decisionmakingIn carrying out this section, the Secretary shall ensure that the evaluation of permits carried out using funds accepted under this section shall— 
(A)be reviewed by— 
(i)the District Commander, or the Commander’s designee, of the Corps District in which the project or activity is located; or 
(ii)the Commander of the Corps Division in which the District is located if the evaluation of the permit is initially conducted by the District Commander; and 
(B)utilize the same procedures for decisions that would otherwise be required for the evaluation of permits for similar projects or activities not carried out using funds authorized under this section. 
(c)Limitation on use of fundsNone of the funds accepted under this section shall be used to carry out a review of the evaluation of permits required under subsection (b)(2)(A). 
(d)Public availabilityThe Secretary shall ensure that all final permit decisions carried out using funds authorized under this section are made available to the public, including on the Internet.; and 
(4)in subsection (e) (as redesignated) by striking 2010 and inserting 2016. 
2.Compliance with Statutory Pay-As-You-Go Act of 2010The budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
